STOKER, Judge.
Defendant, Lloyd G. Jones, Jr., pleaded guilty on June 7, 1982, in this case to drug charges involving marijuana. At the same time defendant pleaded guilty to charges involving methaqualone. Defendant was sentenced in both cases and defendant appealed seeking a review of the excessiveness of the sentences with reference to the total fines imposed. We discuss both appeals in our opinion in CR 82-605, State of Louisiana v. Jones, 433 So.2d 378 (La.App. 3rd Cir.1983). For the reasons stated in that opinion, the sentences complained of in this case are affirmed.
AFFIRMED.
KNOLL, J., dissents and assigns written reasons.
Before GUIDRY, STOKER and KNOLL, JJ.